DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  
In reference to claim 1, after “the” and before “cells” in each of line 7 and line 12, it is suggested to insert “plurality of”; after “the” and before “partition” in each of line 8, line 13, line 14, line 20, line 21 and line 25, it is suggested to insert “porous”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 2, it is suggested to amend “a thickness” in line 2 to “the thickness”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 3, after “the” and before “partition” in line 2, it is suggested to insert “porous”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 5, after “the” and before “plugged” in line 6, it is suggested to insert “plurality of”, in order to ensure consistency in the claim language.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “the inflow end face side” is recited in lines 6 and 10. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend “the inflow end face side” to “the inflow end face”, in order to ensure proper antecedent basis in the claim language.
The limitation “the outflow end face side” is recited in lines 6-7 and 9-10. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend “the outflow end face side” to “the outflow end face”, in order to ensure proper antecedent basis in the claim language.
The limitation “the cell” is recited in each of line 9 and line 10. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, “the cell” recited in line 9 will be interpreted as a cell of the plurality of cells and “the cell” recited in line 10 will be interpreted as a cell of the plurality of cells. 
The limitation “the cell” is recited in line 19. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, “the cell” will be interpreted as cells of the plurality of cells located at the outermost circumference of the honeycomb segment.
The limitation “the cell” is recited in line 20. It is unclear what cell “the cell” is meant to refer to (i.e., the predetermined inflow cell, an inflow cell of the four inflow cells, the adjacent 
The limitation “the cell” is recited in line 21. It is unclear what cell “the cell” is meant to refer to (i.e., the incomplete cell, the outflow cell, etc.). For the purpose of compact prosecution, “the cell” will be interpreted as the incomplete cell. Clarification is requested.
Regarding dependent claims 2-5, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
In reference to claim 2, the limitation “an end face” is recited in lines 2-3. It is unclear if “an end face” is meant be an additional end face to the inflow end face and out flow end face or to refer back to the inflow end face, the outflow end face or any one of the inflow end face or outflow end face. For the purpose of compact prosecution, “an end face” will be interpreted as the inflow end face. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2017/0056804) (Mori) in view of Shibata et al. (US 2017/0197167) (Shibata) and Koichi et al. (JP 5313878) (Koichi).
The examiner has provided a machine translation of JP 5313878 Abstract, Description and Claims. The citation of prior art in the rejection refers to the provide machine translation. 
In reference to claims 1-3, Mori teaches a plugged honeycomb segment, includes: a prismatic-columnar shaped honeycomb segment having a porous partition wall that defines a plurality of cells extending from an inflow end face through which fluid flows in to an outflow end face corresponding to a plugged honeycomb segment, comprising a honeycomb segment having a quadrangular prism shape which includes porous partition walls arranged so as to surround a plurality of cells extending from an inflow end face to an outflow end face, and an outermost circumferential wall arranged at an outermost circumference).
Mori further teaches a plugging portion disposed at open ends of predetermined cells at the inflow end face of the honeycomb segment and at open ends of residual cells at the outflow end face of the honeycomb segment ([0030]) (corresponding to a plugging portion arranged at any one end of the inflow end face side or the outflow end face side of each of the cells). The plugging portion is disposed at open ends of the cells of the honeycomb segment so that inflow cells in which the plugging portion is disposed at open ends of the cells at the outflow end face surround one outflow cell in which the plugging portion is disposed at open ends of the cell at the inflow end face ([0035]) (corresponding to the cell in which the plugging portion is arranged at an end on the outflow end face side is an inflow cell, and the cell in which the plugging portion is arranged at an end on the inflow end face is an outflow cell).
FIG. 17, provided below, teaches a plan view of the plugged honeycomb segment included in a plugged honeycomb structure viewed from the inflow end face ([0056]). The honeycomb segment 104 includes a porous partition wall 101 that defines a plurality of cells 102, and a segment circumferential wall 103 disposed at the outer most circumference ([0124]). The plugged honeycomb segment 104A shown in FIG. 17 has a “repeated sequence pattern” made up of outflow cells 102x having a quadrangular cross-sectional shape and inflow cells 102y having a hexagonal cross-sectional shape ([0125]) (corresponding to in a cross section orthogonal to an extending direction of the cells, a shape of the inflow cell surrounded by the partition wall is a hexagon, and a shape of the outflow cell surrounded by the partition wall is a square, the plurality of cells have a structure that one outflow cell is surrounded by four inflow cells so that one side of a predetermined inflow cell and one side of an adjacent outflow cell have the same length and become parallel except for a region of the outermost circumference of the honeycomb segment).
Mori further teaches the outflow cells 102x include partition-wall entirely surrounded cells 102a having a square cross-sectional shape and circumferential-wall partially surrounded cells 102b having a part of the shape of the partition-wall entirely surrounded cell 102a; the circumferential-wall partially surrounded cells 102b of the outflow cells 102x are one-side circumferential wall cells 102ba having a triangular cross-sectional shape; the inflow cells 102y include partition-wall entirely surrounded cells 102a having a hexagonal cross-sectional shape and circumferential-wall partially surrounded full cells 102c having the same shape as that of this partition-wall entirely surrounded cell 102a ([0126]) (corresponding to the cell located at the outermost circumference of the honeycomb segment includes a complete cell having the same shape as the cell surrounded by the partition walls, and an incomplete cell in which a part of a shape of the cell surrounded by the partition walls is divided by the outermost circumferential wall). 
Mori further teaches the partition walls have a thickness of 0.07 mm to 0.51 mm ([0094]) (corresponding to a thickness of each of the partition walls is WT (mm); the thickness of each partition wall is 0.100 to 0.450 mm).
Mori does not explicitly teach (1) a porosity of each of the partition walls is 30 to 70% and (2) a thickness of the outermost circumferential wall in contact with the incomplete cell is T1 ≤ 0.700 mm, as presently claimed. However, Mori teaches a plugged honeycomb structure comprising a plurality of the plugged honeycomb segments bonded together by a bonding layer, wherein the plugged honeycomb structure is used as a trapping filter to remove particulates or the like in exhaust gas ([0016]-[0017]; [0184]).
With respect to (1), Shibata teaches a plugged honeycomb filter including a honeycomb fired body (Abstract). The porosity of the cell partition walls is preferably 40 to 65% ([0060]; [0143]) (corresponding to a porosity of each of the partition walls is 30 to 70%). Shibata firther teaches if the cell partition walls have a porosity of less than 40%, the ratio of pores in the cell partition walls is so small that exhaust gas cannot easily pass through the cell partition walls, and the pressure loss upon passage of exhaust gas through the cell partition walls is increased; in contrast, the cell partition walls having a porosity of more than 65% have poor mechanical characteristics and is susceptible to cracking during regeneration or the like ([0145]). 
In light of the motivation of Shibata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the porous partition walls of Mori to have a porosity of 40 to 65%, in order to provide partition walls that allow exhaust gas to easily pass through the partition walls and to provide partition walls not susceptible to cracking during regeneration or the like. 
With respect to (2), Koichi teaches a honeycomb segment and a honeycomb structure ([0010]). A thickness of an outer wall of the honeycomb segment measured in a diagonal direction in a quadrangular cross section of the honeycomb segment and a thickness of an edge corresponding to the outermost circumferential wall having a thickness of T2 (mm) is located at a corner of an end face of the honeycomb segment). Koichi teaches when the corner portion is provided with the thickness larger than the edge thickness, when a bonding material composition is applied to the bonding surface of the honeycomb segment and the honeycomb segments are combined, the moisture content in the bonding material composition is absorbed more in the corner portion around the intersection portion, and the amount of water remaining in the intersection portion decreases; therefore a large void which causes a decrease in the bonding strength of the interface between the honeycomb segment and the bonding material layer is hardly generated ([0022]).
In light of the motivation of Koichi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the corner thickness and edge thickness of the honeycomb segment of Mori in view of Shibata, in order to prevent a large void forming in the bonding material and making it easier to secure the necessary bonding strength (Koichi, [0024]).
Given that Mori in view of Shibata and Koichi teaches the partition walls have a thickness of 0.07 mm to 0.51 mm and the circumferential wall of the honeycomb segment has a thickness of 0.3 to 1.0 mm (Mori, [0025]; [0094]), wherein the corner thickness is the thickness of the corner of the outermost circumferential wall in contact with the complete cell and the edge thickness is the thickness of the outermost circumferential wall in contact with the incomplete cell (FIG. 17). Therefore, it is clear the corner thickness and partition wall thickness overlap the presently claimed ranges (i.e., corner thickness = 0.3 to 1.00 mm) (corresponding to Expression (2): T2 ≤ 0.700 mm); within the overlapping ranges of the thickness of the corner thickness and corresponding to Expression (1): 0.200 mm < T1 < T2 – (1/2 × WT)).

    PNG
    media_image1.png
    830
    1598
    media_image1.png
    Greyscale
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 4, Mori in view of Shibata and Koichi teaches the limitations of claim 1, as discussed above. 
	Shibata teaches the number of cells per unit area in a cross section of the honeycomb fired body is 31 to 61 pcs/cm2 ([0150]) (corresponding to a cell density is 15 to 78 cells/cm2).
2, in order to provide a working honeycomb segment.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 5, Mori in view of  Shibata and Koichi further teaches a plugged honeycomb structure including the plugged honeycomb segments 104A as shown in FIG. 17 (Mori, [0124]) (corresponding to a plugged honeycomb structure comprising a plurality of plugged honeycomb segments according to claim 1). The plugged honeycomb structure including the plurality of prismatic-columnar shaped honeycomb segments has a bonding layer to bond lateral faces of the plurality of honeycomb segments (Mori, [0016]-[0017]) (corresponding to a bonding layer that bonds side faces of the plurality of plugged honeycomb segments to each other).
Mori further teaches the plugged honeycomb structure includes an outer wall at the circumference so as to surround the plurality of honeycomb segments ([0063]) (corresponding to a bonded-body circumferential wall arranged so as to surround side faces of a bonded body of the plugged honeycomb segments bonded by the bonding layer).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784